DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2021 has been entered.
Response to Amendment/Claim Status
Claims 1, 2, 4-6 and 8-22 are currently pending. Claims 1 and 12 have been amended. Claims 3 and 7 were previously cancelled; and claims 15-22 were previously withdrawn. No new claims were added.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/13/2021 and 11/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited in the PCT international search reports dated 2/24/2012 submitted on 3/22/2012 by the Chinese Patent Office (CPO) is in compliance with 37 CFR 1.98(a)(1) and have been considered.
The references cited in the PCT international search reports dated 5/24/2021 by the Industrial Property Cooperation Center (IPCC) is in compliance with 37 CFR 1.98(a)(1) and have been considered.
The references cited in the PCT international search reports dated 5/25/2021; 8/5/2021; 8/5/2021; 8/5/2021; 8/5/2021; 8/5/2021; and 8/5/2021 by the International Searching Authority (ISA) are in compliance with 37 CFR 1.98(a)(1) and have been considered.

Claim Rejections - 35 USC § 112
Claims 1 and 12 have been amended to overcome the 35 USC 112(b) rejections of the last Office Action dated 5/21/2021. The rejections of claims 2, 4-6, 8-11; and 13-14 are rescinded because of their dependence on claims 1; and 12, respectively.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 6 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WAKISAKA et al (US 2015/0097302 A1, hereafter Wakisaka).
Re claim 1, Wakisaka discloses in FIG. 61 (with references to FIGS. 1, 12 and 41) an apparatus comprising:
a mold device die (semiconductor device; ¶ [0171] and [0217]; see MD in inserted figure below) comprising a device region (including layers 1/3/21/22A; ¶ [0074]; [0109]-[0113]; [0171]; and [0217]; see DR in inserted figure below) and a first mold compound (laminate 1/3; ¶ [0074]), wherein:
the device region (DR) includes a front-end-of-line (FEOL) portion (layers 21/22A; see FE in inserted figure below) and a back-end-of-line (BEOL) portion (22B; ¶ [0217]; see BE in inserted figure below), which resides underneath the FEOL portion (FE) and comprises connecting layers (24A; ¶ [0217]);
the FEOL portion (FE) comprises an active layer (Si substrate 4; ¶ [0075]), a contact layer (22A; ¶ [0217]), and isolation sections (left/right 21; ¶ [0113]), wherein a bottom surface (lower horizontal plane) of the active layer (4) and the isolation sections (left/right 21) are directly above (vertically over) a top surface (upper horizontal plane) of the contact layer (22A), the isolation sections (left/right 21) surround (¶ [0027]) the active layer (4), the isolation sections (left/right 21) do not reside over (left/right 21 are not directly above) the active layer (4), and the isolation sections (left/right 21) extend vertically beyond (vertically higher) a top surface (upper horizontal plane) of the active layer (4) to define an opening (between left/right 21 and filled by 3) within the isolation sections (left/right 21) and over (directly over) the active layer (4); and

a multilayer redistribution structure (24B/27; ¶ [0218]; see RDL in inserted figure below) formed underneath (below) the BEOL portion (BE) of the mold device die (MD), wherein the multilayer redistribution structure (RDL) comprises a plurality of bump structures (29; ¶ [0218]) on a bottom (lower) surface of the multilayer redistribution structure (RDL) and redistribution interconnections (pad portions; ¶ [0218]) within the multilayer redistribution structure (RDL), wherein the plurality of bump structures (29) are electrically coupled (¶ [0029]) to the FEOL portion (FE) of the mold device die (MD) via the redistribution interconnections (pad portions) and the connecting layers (24A) within the BEOL portion (BE).

    PNG
    media_image1.png
    969
    994
    media_image1.png
    Greyscale

The inserted figure (annotated FIG. 61) of Wakisaka depicts a mold device die (MDD), a device region (DR), a front-end-of-line (FE), a contact layer (22A), a back-end-of-line (BE), a multilayer redistribution layer (RDL), isolation (21), active layer (4), and mold compound (1/3), where isolation (21) and active layer (4) are directly above (vertically over) contact layer (22A).

Re claim 2, Wakisaka discloses the apparatus of claim 1, wherein a portion (left and right ends) of the first mold compound (1/3) resides over (overlaps; ¶ [0027]) the isolation sections (left/right 21).

Re claim 6, Wakisaka discloses the apparatus of claim 1, wherein the first mold compound (portion 3 of 1/3) is in contact with (physically touches) the top surface (uppermost surface) of the active layer (4).

Re claim 11, Wakisaka discloses the apparatus of claim 1, wherein the FEOL portion (FE) is configured to provide at least one of a switch field-effect transistor (FET), a diode, a capacitor, a resistor, and an inductor (¶ [0075]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 8-10; 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka in view of Costa et al (US 2016/0100489 A1-IDS prior art of record, hereafter Costa).
Re claim 4, Wakisaka discloses the apparatus of claim 1.
But, fails to disclose further comprising a passivation layer directly over the top surface (uppermost surface) of the active layer (4) and within the opening, wherein: the passivation layer is formed of silicon dioxide, silicon nitride, or combination of both; and the first mold compound (1/3) is in contact with the passivation layer.

Costa discloses in FIG. 1 (with references to FIGS. 2A-2F) an apparatus comprising: a passivation layer (BOX 22 of first mold 20/22; ¶ [0027]) directly over (physically touches) the top surface (uppermost surface) of an active layer (of 16) and within an opening (42; ¶ [0033]), wherein: the passivation layer (22) is formed of silicon dioxide (¶ [0027]), silicon nitride, or combination of both; and a first mold compound (portion 24 of 20/22; ¶ [0025] and [0027]) is in contact with (¶ [0027] and [0035]) the passivation layer (22).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wakisaka to include the passivation layer of Costa such that is directly over the top surface (uppermost surface) of the active layer and within the opening, wherein: the passivation layer is formed of silicon dioxide, silicon nitride, or combination of both; and the first mold compound is in contact with the passivation layer to high frequency RF devices with reduced parasitic capacitance (Costa; ¶ [0024]).

Re claims 8, 9 and 10, Wakisaka and Costa discloses the apparatus of claim 1, wherein the first mold compound (portion 20 of 20/22 of Costa) has a thermal 
conductivity greater than 1 W/m-K (Costa: FIG. 1A; ¶ [0028] and [0035); wherein the first mold compound (BOX portion 22 of 20/22 of Costa) has a dielectric constant less than 8 (~3.9 for silicon dioxide); and wherein the first mold compound has a dielectric 
constant between 3 and 5 (~3.9 for silicon dioxide).

conductivity greater than 1 W/m-K (Costa: FIG. 1A; ¶ [0028] and [0035); wherein the first mold compound (BOX portion 22 of 20/22 of Costa) has a dielectric constant less than 8 (~3.9 for silicon dioxide); and wherein the first mold compound has a dielectric 
constant between 3 and 5 as part of the RF devices discussed above for claim 4.

Re claim 12, Wakisaka discloses in FIG. 61 (with references to FIGS. 1, 12 and 41) an apparatus comprising:
a mold device die (semiconductor device; ¶ [0171] and [0217]; see MD in inserted figure above) comprising a device region (including layers 1/3/21/22A; ¶ [0074]; [0109]-[0113]; [0171]; and [0217]; see DR in inserted figure above) and a first mold compound (laminate 1/3; ¶ [0074]), wherein:
the device region (DR) includes a front-end-of-line (FEOL) portion (layers 21/22A; see FE in inserted figure above) and a back-end-of-line (BEOL) portion (22B; ¶ [0217]; see BE in inserted figure above), which resides underneath the FEOL portion (FE) and comprises connecting layers (24A; ¶ [0217]);
the FEOL portion (FE) comprises an active layer (Si substrate 4; ¶ [0075]), a contact layer (22A; ¶ [0217]), and isolation sections (left/right 21; ¶ [0113]), wherein a bottom surface (lower horizontal plane) of the active layer (4) and the isolation sections (left/right 21) are directly above (vertically over) a top surface (upper horizontal plane) 
the first mold compound (1/3) resides over the active layer (of transistors in/on 4) of the FEOL portion (FE) to fill the opening (between left/right 21), wherein no silicon crystal exists (no layers formed) between the first mold compound (1/3) and the active layer (4); 
a multilayer redistribution structure (24B/27; ¶ [0218]; see RDL in inserted figure above) formed underneath (below) the BEOL portion (BE) of the mold device die (MD), wherein the multilayer redistribution structure (RDL) comprises a plurality of bump structures (29; ¶ [0218]) on a bottom (lower) surface of the multilayer redistribution structure (RDL) and redistribution interconnections (pad portions; ¶ [0218]) within the multilayer redistribution structure (RDL), wherein the plurality of bump structures (29) are electrically coupled (¶ [0029]) to the FEOL portion (FE) of the mold device die (MD) via the redistribution interconnections (pad portions) and the connecting layers (24A) within the BEOL portion (BE).
The above inserted figure (annotated FIG. 61) of Wakisaka depicts a mold device die (MDD), a device region (DR), a front-end-of-line (FE), a contact layer (22A), a back-end-of-line (BE), a multilayer redistribution layer (RDL), isolation (21), active layer (4), and mold compound (1/3), where isolation (21) and active layer (4) are directly above (vertically over) contact layer (22A).

Wakisaka fails to disclose a second mold compound residing over the multilayer redistribution structure (RDL) and encapsulating the mold device die (MDD).
However,
Costa discloses in FIG. 6A (with references FIG. 1 and 2A-2H) an apparatus comprising: a first mold compound (laminate 22/114; ¶ [0055]); a multilayer redistribution structure (12; ¶ [0025] and [0055]) formed underneath (below) a BEOL portion (14; ¶ [0025] and [0055]) of a mold device die (112; ¶ [0055]); and a second mold compound (20; ¶ [0055]) residing over the multilayer redistribution structure (12) and encapsulating (hermetically sealing; ¶ [0056]) the mold device die (112).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wakisaka by substituting the first mold compound of Costa for the first mold compound of Wakisaka, and adding the second mold compound residing over the multilayer redistribution structure (RDL) of Costa, encapsulating the mold device die (MDD) hermetically against the inward diffusion of water molecules (Costa; ¶ [0056]).

Re claim 14, Wakisaka and Costa discloses the apparatus of claim 12 wherein the first mold compound (22/114 of Costa) and the second mold compound (20 of Costa) are formed from different materials (oxide 22/SiN 114 and polymer 20; ¶ [0027]-.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka in view of Fitzgerald et al (US 6,703,688 B1-prior art of record, hereafter Fitzgerald).
Re claim 5, Wakisaka discloses the apparatus of claim 1.
But, fails to further disclose an interfacial layer directly over the top surface of the FEOL portion (FE) and within the opening, wherein: the interfacial layer is formed of silicon germanium (SiGe); and the first mold compound (1/3) is in contact with the interfacial layer.
However,
Fitzgerald discloses in FIG. 7A a structure comprising: an interfacial layer (relaxed SiGe layer 700; col. 6, lines 22-36) directly over a surface of a FEOL portion (strained Si layer 702; col. 6, lines 22-36) and within an opening (between isolation oxides 704; col. 6, lines 22-36), wherein: the interfacial layer is formed of silicon germanium (SiGe; col. 6, lines 22-36).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wakisaka to include the SiGe interfacial layer of Fitzgerald such that the first mold compound is in contact with the interfacial layer to form high-electron mobility, low-noise devices (Fitzgerald; col. 1, lines 25-45).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wakisaka and Costa as applied to claim 12 above, and further in view of Hwang et al (US 2008/0277800 A1-prior art of record, hereafter Hwang).
Re claim 13, Wakisaka and Costa discloses the apparatus of claim 12, but fails to disclose wherein the first mold compound (1/3 of Wakisaka or 22/114 of Costa) is formed from a same material as the second mold compound (20 of Costa).
However,
Hwang discloses in FIG. an apparatus comprising: a first mold compound (encapsulation layer 140; ¶ [0022]) and a second mold compound (molding layer 150; ¶ [0024]), wherein the first mold compound (140) is formed from a same material (encapsulation 140; ¶ [0024] and [0034]) as the second mold compound (150).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wakisaka and Costa such that the first mold compound is formed from a same material as the second mold compound as disclosed by Hwang to minimize mismatch between packaging materials which may lead to defects sites leading to delamination and/or penetration by external contaminants.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference or reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765. The examiner can normally be reached M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892